Notice of Allowability
The Applicant’s amendments dated 7/25/2022 have been entered and fully considered. Claims 31, 32, 34, 41, 43, 46, 47 and 52 have been amended. Claims 1-30, 42, 44, 45, and 51 are cancelled. Claims 31-41, 43, 46-50, and 52 are pending and they are allowed.
Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The Applicant’s amendments have overcome the 35 USC 112(b) rejections previously set forth in the final office action of 5/25/202.
The closest prior arts to the independent claim 31 were the combination of OGAWA (JP-2002206046-A and its English translation), hereinafter OGAWA, in view of SAGONA (US 8,142,603), hereinafter SAGONA, SHAFFER (US 3,826,602), hereinafter SHAFFER, and SINSEL (US-2002/0168532), hereinafter SINSEL.
The combination above teaches a method for forming and adhering a plurality of entrained polymer structures to a substrate sheet in an automated process, comprising:
extruding an entrained polymer composition in molten form, wherein the entrained polymer composition comprises a mixture of a base polymer and a particulate active agent; 
providing the substrate sheet, which is in solid form, having a surface for receiving application of the entrained polymer composition, and 
applying the entrained polymer composition in molten form in a predetermined shape to the surface of the substrate sheet to form thereon a solidified entrained polymer structure.
The Combination above further teaches that the entrained polymer composition adheres to the surface of the substrate sheet by thermal bonding, wherein the entrained polymer structure is formed upon cooling and solidification of the entrained polymer composition, the solidified entrained polymer structure comprising an outer boundary and the surface of the substrate sheet extending outwardly beyond the outer boundary.
The combination above further discloses that this method is carried out using a hot melt dispensing apparatus comprising an extruder which conveys the entrained polymer composition in molten form to a dispenser that applies the entrained polymer composition in molten form to the surface of the single substrate sheet. 
The combination above, however, fails to disclose that the dispenser comprising a valve that alternates between a closed state and an open state so as to precisely form the entrained polymer composition in the predetermined shape, and that the automated method further comprising repeating step (c) and repeatedly alternating the valve between the closed state and the open state so as to form and adhere additional entrained polymer structures, each in the predetermined shape, to a single substrate sheet
One having ordinary skill in the art at the time the invention was filed would not have been reasonably motivated to have modified the combination above to arrive at the invention as claimed. As such claim 31 and its dependent claims 31-41, 43, 46-50, and 52  are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748                                                                                                                                                                                                        
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748